Citation Nr: 0111185	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  93-08 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for bilateral defective 
hearing.  

3.  Entitlement to service connection for acne.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from October 1985 to November 
1991.

The case was brought on appeal to the Board of Veterans' 
Appeals (the Board) from action taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The veteran has service connection for residuals of neck 
injury, rated as 10 percent disabling; migraine headaches, 
rated as 10 percent disabling; and residuals of a back 
injury, rated as 10 percent disabling.

The veteran relocated and jurisdiction of her appeal was 
assumed by the RO in Atlanta, Georgia. 

The case was remanded by the Board in March 1995 for 
additional development which was delineated therein. One 
component of that development was for the veteran to be given 
specialized VA examinations.  The RO indicated on a 
subsequent rating that she did not appear for such 
examination and the case was returned to the Board.  However, 
notation in the file is to the effect that she had notified 
them that she had a severe conflict with her work schedule.  
She was sent correspondence asking her willingness to appear 
at such an examination but a response was not received from 
her. 

Additional service records were obtained and are now in the 
file although they are now mingled with and not 
distinguishable from those previously of record.

In March 1998 the Board remanded the case for further 
development and adjudicative actions.  

In May 2000 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC. 16-92 (published 
at 57 Fed. Reg. 49,747 (1992)).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.

In the veteran's case at hand, the Board is not satisfied 
that all facts have been properly developed, and is of the 
opinion that further assistance is required in order to 
satisfy the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board conferred on the veteran, as a 
matter of law, the right to compliance with the remand's 
instructions.  In the instant case, the Board finds that the 
instructions for further development set forth within the 
March 1998 remand have not been met with full compliance that 
would allow the Board to render a fair and equitable 
decision.

In its March 1998 remand, the Board requested that the RO 
fully apprise the veteran of the importance of all requested 
development at her accurate, current address.  The remand 
further provided the most current address.  There is no 
indication that the RO mailed any correspondence to the 
veteran's current address provided in the March 1998 remand.  
The most recent correspondence on file from the RO to the 
veteran shows her old address was used.  



In this regard, the instructions in the Board's March 1998 
remand have not been met with full compliance, as the RO 
should have mailed all correspondence to the address provided 
in the 1998 remand.  The RO should provide the medical 
services provider with the veteran's current address.  

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that she identify the names and 
addresses, and approximates dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of the 
disabilities on appeal.  

After securing any necessary 
authorization or medical releases from 
the veteran, the RO should attempt to 
obtain legible copies of the veteran's 
complete treatment records from all 
sources identified from all sources whose 
records have not previously been 
obtained.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment records. 

2.  The veteran should then be scheduled 
for VA examinations by orthopedic, 
audiological (and/or otolaryngological) 
and dermatological specialists to 
determine the nature, extent of severity, 
and etiology of all current knee, hearing 
acuity and acne problems.  

The claims file and separate copies of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.

The dermatological examiner should opine 
as to the exact nature of the current 
acne as compared to any that may have 
been shown prior to service.  The 
dermatologist should provide an opinion 
as to whether acne, if preexisting 
service, chronically worsened and/or was 
aggravated therein.

Complete audiological testing should be 
accomplished and reported in the 
appropriate manner pursuant to regulatory 
guidelines.  An opinion should be given 
as to the nature of defective hearing, 
comparing prior and present audiological 
assessments, etc., to include the 
etiology and cause of any current losses.

The orthopedic surgeon should be 
requested to provide an opinion as to the 
etiology of any knee disorders determined 
to be present.  In this regard, the 
examiner must be requested to provide an 
opinion as to whether any knee disorders 
found on examination is/are secondary to 
service-connected residuals of a back 
injury.  If no such direct causal 
relationship is found present, the 
examiner should be requested to provide 
an opinion as to whether any knee 
disorders found on examination are 
aggravated by the service-connected 
residuals of a back injury.
If such aggravation is determined to be 
present, the examiner must address the 
following medical issues: (1) The 
baseline manifestations which are due to 
the effects of any knee disorders 
determined to be present; (2) The 
increased manifestations which, in the 
examiner's opinion, are proximately due 
to the service-connected residuals of a 
back injury based on medical 
considerations; and (3) The medical 
considerations supporting an opinion that 
increased manifestations of any knee 
disorders determined to be present are 
proximately due to the service-connected 
residuals of a back injury.   

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for bilateral 
defective hearing and acne; and for a 
bilateral knee disorder including as 
secondary to service-connected residuals 
of a back injury with application of 38 
C.F.R. § 3.310(a)(2000) and Allen v. 
Brown, 7 Vet. App. 439 (1995).


The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), and 01-13 (February 5, 2001) as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  


No action is required of the veteran until he notified by the 
RO; however, the veteran is hereby notified that failure to 
report for VA examinations without good cause shown may 
adversely affect the outcome of his claims.  38 C.F.R. § 
3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


